Citation Nr: 1014426	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  98-19 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to service connection for a heart condition, 
to include as secondary to service-connected diabetes 
mellitus or service-connected posttraumatic stress disorder 
(PTSD).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to May 
1970 and from July 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which granted the Veteran's service 
connection claim for diabetes mellitus and assigned an 
initial disability rating of 20 percent, effective July 28, 
2000.

In addition, the Veteran appeals from a March 2004 rating 
decision from the same RO which denied his service connection 
claim for a heart condition.

A May 2005 Board decision denied the Veteran's increased 
initial rating claim for diabetes mellitus and denied his 
service connection claim for a heart condition.  The Veteran 
appealed this decision to the Court of Appeals for Veterans 
Claims (Court).  An April 2006 Joint Motion for Partial 
Remand vacated this May 2005 Board decision as to the instant 
claims and remanded the matters to the Board.

This matter was remanded by the Board in an August 2006 
decision for additional development and adjudication.

The Veteran has repeatedly claimed to be represented by the 
same private attorney that represented him during his CAVC 
appeal.  However, a properly completed Appointment of 
Individual as Claimant's Representative form has not been 
submitted.  The Board therefore must determine that the 
Veteran is unrepresented.

In November 2009, subsequent to the issuance of the October 
2009 supplemental statement of the case (SSOC), the Veteran 
submitted additional evidence pertinent to the issues on 
appeal.  This evidence was not accompanied by a formal waiver 
of RO consideration.  However, he indicated in a lengthy 
accompanying statement that he wished for this evidence to be 
forwarded to the Board for its consideration.  The Board will 
therefore consider this statement to be a waiver of RO 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).

The Veteran's increased evaluation claim is addressed in the 
REMAND section of this decision and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's current cardiac condition, to include coronary 
artery disease (CAD), has been aggravated by his service-
connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
cardiac condition, to include CAD, have been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid an appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal with regard to the Veteran's service connection 
claim, further assistance is unnecessary to aid him in 
substantiating that claim.

Where a claim has been substantiated after the enactment of 
the VCAA, a veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice in this 
case.

In August 2006, the Board remanded the instant claim for 
additional development and adjudication pursuant to the terms 
of the April 2006 Joint Motion for Partial Remand.  The AMC 
was instructed to obtain treatment records from the state 
correctional facility in which the Veteran has been 
incarcerated and attempt to schedule a VA examination for the 
Veteran.  As detailed below, a VA examination was conducted 
in September 2009 at the facility in which the Veteran is 
incarcerated and sufficient medical opinions have been 
obtained.  A request for the relevant correctional center 
treatment records was made in December 2008.  A response to 
this request was not received, however, the Veteran indicated 
in a January 2009 response that these records would be 
duplicative of evidence already submitted and that this 
correctional facility required payment for any records.  In 
addition, the Veteran provided additional relevant documents 
in November 2009.  The Board therefore determines that there 
has been substantial compliance with the terms of its August 
2006 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

As the Veteran has not indicated that there is any additional 
outstanding information to be obtained, the Board may proceed 
with the consideration of his claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including cardiovascular diseases, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Veteran contends that he now suffers from a heart 
condition as a result of either his service, his service-
connected diabetes mellitus or his service-connected PTSD.  
He further contends that his heart condition was caused by 
the sudden discontinuance of his medication and treatment for 
PTSD due to his incarceration.

A June 1968 entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
palpitations or a pounding heart in an accompanying Report of 
Medical History (RMH).  A May 1970 discharge examination was 
negative for any relevant abnormalities.  The remaining 
service treatment records for this period of service were 
negative for any complaints, treatments or diagnoses of any 
heart condition.

A May 1973 VA examination was negative for any complaints of 
a heart condition and a physical examination noted a normal 
cardiovascular system.

A July 1974 entrance examination was negative for any 
relevant abnormalities and the Veteran denied suffering from 
heart trouble in his accompanying RMH.  Complaints of chest 
pain and coughing were noted in an August 1974 treatment note 
and an impression of sinusitis was made.  Complaints of chest 
soreness, nasal congestion and headaches were noted in a 
March 1975 treatment note and an impression of viral syndrome 
was made.   An August 1977 discharge examination was negative 
for any relevant abnormalities and he denied suffering from 
heart trouble in his accompanying RMH.  The remaining service 
treatment records for this period of service were negative 
for any complaints, treatments or diagnoses of any heart 
condition.

A March 1982 VA examination was negative for any complaints 
of a heart condition.

The Veteran's heart was noted to have a normal sinus rhythm 
in a June 1984 private treatment note.

No complaints of a heart condition were noted in a March 1985 
VA examination.

A March 1990 VA Agent Orange examination indicated that the 
Veteran suffered from hypertension without chest discomfort 
or shortness of breath.  Physical examination noted a normal 
chest and that peripheral circulation was normal.  An 
accompanying chest X-ray noted that no significant roentgen 
abnormality was observed.

Episodes of sub-sternal chest burning were reported in an 
October 1990 VA treatment note.  These episodes were 
accompanied by shortness of breath, sweating, headaches and 
nausea.  Physical examination noted that the Veteran's heart 
was regular.  An assessment of ulcer disease was made and a 
subsequent upper gastrointestinal series revealed a hiatal 
hernia with reflux.

No complaints of a heart condition were noted in VA 
audiological examinations conducted in July 1991, October 
1991 and August 1992.

A July 1991 private treatment summary was negative for any 
complaints, treatments or diagnoses of a heart condition.

Peripheral neuropathy was diagnosed in a December 1991 VA 
examination following the Veteran's complaints of bilateral 
foot numbness and muscle cramping.  He reported that his 
right foot numbness began in 1976 and that his left foot 
numbness began within the past year.  No complaints of a 
heart condition were noted.

No complaints of a heart condition were noted in a December 
1991 VA psychiatric examination.

A July 1995 private discharge summary indicated that the 
Veteran had been admitted following an acute inferior wall 
myocardial infarction with posterior wall ischemia.  He 
denied a history of exertional chest pain in the past on 
admission.  Newly diagnosed noninsulin-dependent diabetes was 
also noted and he was prescribed Micronase (Glyburide) to 
control his blood sugar.

The Veteran reported chest pains in an August 1995 private 
admission note.  He was reported to be ambulatory and that 
his condition had stabilized two days after admission.  An 
October 1995 private treatment note indicated that he was 
been seen status-post myocardial infarction and that his 
condition was stable.  He was instructed to lose weight and 
to exercise as tolerated.

An April 1996 treatment note indicated that the Veteran 
suffered from arteriosclerotic heart disease.  A private 
electrocardiogram (EKG) was performed in October 1997 
following his complaints of chest pains.

An October 2000 lay statement does not address the instant 
claim.

Complaints of chest pains, shortness of breath and nausea 
were noted in a November 2001 private hospitalization 
summary.  The Veteran reported having been diagnosed with 
diabetes mellitus in 1995.  Physical examination noted that 
his heart sounds were strong, that his rhythm was regular and 
that there was no murmur or gallop.  An EKG revealed sinus 
rhythm with occasional premature ventricular contractions.  A 
myocardial infarction was ruled-out.

The results of a May 2006 private myocardial perfusion study 
(MPI) were consistent with a region of myocardial scarring 
and adjacent regions of myocardium at ischemic risk.

A September 2008 private discharge summary reflected the 
Veteran's reports of chest pain and elevated blood pressure.  
A workup performed at another hospital was negative for 
cardiac enzymes and an EKG was consistent with a prior 
inferior infarct but noted no acute ischemic changes.  He was 
treated for unstable angina and a myocardial infarction was 
ruled-out.  His condition was noted to be stable at 
discharge.

The Veteran was noted to have refused cardiac catheterization 
in a September 2008 private treatment note.

A September 2009 VA cardiac examination reflected the 
Veteran's reports of experiencing his first heart attack in 
1995 and that his condition has grown progressively worse 
since that time.  He underwent cardiac catheterization in 
2003 and was advised to have open heart surgery at that time, 
but did not undergo this surgery until July 2009.  He has 
experienced no angina since that time.  Physical examination 
noted regular rhythm without a murmur.  Several chest scars 
and a coronary artery bypass graft (CABG) graft scar on his 
lower right leg were also noted.  The examiner noted that a 
stress test was medically contraindicated due to his infected 
graft site, dizziness and peripheral neuropathy.  A recent 
chest X-ray noted that post-CABG and that his heart was 
mildly enlarged.  

Following this examination and a review of the Veteran's 
claims file, the September 2009 examiner opined that his 
diagnosed coronary artery disease (CAD) was not a 
complication of his diabetes mellitus as they were diagnosed 
at the same time.  Various cardiac tests performed at the 
time of the July 1995 hospitalization indicated that his CAD 
progressed well before the diabetes and the diagnosed 
myocardial infarction.  He also suffered from multiple risk 
factors for the condition, including a strong family history 
of heart disease, smoking, increased weight, hypertension and 
hyperlipidemia.  However, the examiner also opined that 
diabetes mellitus is known to accelerate heart disease and 
his CAD worsened after his diagnosis of diabetes mellitus as 
documented by his cardiac catheterizations and recent CABG.  
Recent literature found that diabetes accelerates vascular 
disease and involved a greater number of coronary vessels 
with more diffuse lesions.  The examiner further noted that 
the Veteran's 2003 cardiac catheterization noted this CAD 
progression.

The September 2009 examiner further opined there was very 
limited literature regarding a link between PTSD and heart 
disease.  Recent studies have been limited in scope and have 
noted that the association between asymptomatic coronary 
artery disease was uncertain.  The examiner opined that it 
was therefore less likely than not that the Veteran's CAD was 
caused by or the result of his PTSD.

Acute chronic systolic heart failure was noted in a September 
2009 private discharge summary and an assessment of chronic 
heart failure was made in an October 2009 private treatment 
note.

The Veteran has a current disability as he has been diagnosed 
with CAD, among other cardiac conditions.  Service connection 
for diabetes mellitus has been in effect since July 2000.

In order for his current cardiac condition to be recognized 
as service connected, the competent medical evidence of 
record must establish a link between this condition and an 
in-service injury or disease or a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

The September 2009 VA examiner found that although the 
Veteran's diabetes mellitus did not cause his cardiac 
condition, his diabetes mellitus had most likely worsened his 
cardiac condition.  This detailed opinion considered the 
Veteran's subjective complaints, his medical history, and the 
examiner provided a full rationale for her opinion. 

Resolving all doubt in the Veteran's favor, the Board finds 
that the criteria for secondary service connection for a 
cardiac condition under 38 C.F.R. § 3.310(b) have been met.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cardiac condition, to 
include CAD, as secondary to service-connected diabetes 
mellitus is granted.


REMAND

38 C.F.R. § 4.119, Diagnostic Code 7913 concerns diabetes 
mellitus.  Under this section, a 20 percent evaluation 
contemplates cases requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is assigned in cases requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted in cases requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation contemplates 
cases requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

It is apparent from the September 2009 VA diabetes mellitus 
examination report that the Veteran's diabetes includes 
complications of peripheral neuropathy of all four 
extremities, erectile dysfunction, and a coronary artery 
bypass graft (CABG) graft site infection of the right leg.  
The examination report, however, does not adequately address 
whether these complications are of sufficient severity to 
warrant separate compensable evaluations per Diagnostic Code 
7913.  Without such information, as shown by examination, a 
thorough analysis of the Veteran's increased evaluation claim 
cannot be made.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
diabetes mellitus examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected diabetes mellitus.  The 
Veteran's claims file should reviewed by 
the examiner in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner in evaluating diabetes 
mellitus should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically address the Veteran's 
medications, the frequency of any 
episodes of ketoacidosis or hypoglycemic 
reactions, and regulation of activities.

Of particular importance is for the 
examiner to address all current 
complications of diabetes, specifically 
to include: (1) peripheral neuropathy of 
all four extremities, (2) erectile 
dysfunction, and (3) a CABG graft site 
infection of the right leg.  For each of 
these complications, the examiner must 
address the current symptoms and severity 
of the specific complication.  

 A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim for an 
increased evaluation for diabetes 
mellitus should be readjudicated.  It is 
essential that consideration be given to 
whether separate compensable evaluations 
are warranted for any complications, 
specifically to include peripheral 
neuropathy of all four extremities, 
erectile dysfunction, and a CABG graft 
site infection of the right leg.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond; this issuance 
should address any separately compensable 
complications as well.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


